Case 1:20-cv-00136-FPG-JJM Document 41-1 Filed 04/30/20 Page 1 of 16




                    EXHIBIT
                       1
 Case 1:20-cv-00136-FPG-JJM Document 41-1 Filed 04/30/20 Page 2 of 16




STATE OF
STATE OFNEW
         NEWYORK
             YORK
SUPREMECOURT
SUPREME   COURT: :            COUNTY OF
                                     OF NIAGARA
                                        NIAGARA

           ABBO-BRADLEY, Individually
 JOANN ABBO-BRADLEY,            Individuallyand
                                              and
 as Parent
 as  Parentand
            and  Natural
               Natural    Guardian
                       Guardian        of DYLAN
                                   of DYLAN    J. J.
 BRADLEY, TREVOR
              TREVOR A.  A. BRADLEY
                             BRADLEY and   and
 CHASE Q.
 CHASE     Q.BRADLEY,
              BRADLEY,Infants;
                           Infants;ZACHARY
                                      ZACHARY
 and MELANIE
 and  MELANIE HERB,
                 HERB,Individually
                          Individuallyandandasas     COMPLAINT
 Parent  andNatural
 Parent and   Natural  Guardian
                    Guardian       of COLETON
                               of COLETON
 HERR andandHEATHER
              HEATHERHERR, HERR,    Infants;
                                  Infants;           Index No.:
                                                     Index No.:
 NATHAN
 NATHAN E.     and ELENA
            E. and  ELENAKORSON,
                             KORSON,
 Individually and
              andasasParent
                      Parentandand   Natural
                                  Natural     Guardian
                                          Guardian
                                                        COMPLAINT NOT SUM CERTAIN
                                                                          CERTAIN
 of LOGAN J.
 of          J. KORSON,
                KORSON,ananInfant,
                                 Infant,

                                                                                     III
                                                                                  146816
                                                                                                04/10/2012 04:07:09 PM
                                                                                                04/10/2012
                               Plaintiffs,
                               Plaintiffs,                                                      Receipt
                                                                                                Receipt f 2012115237
                                                                                                          2012115237
                                                                                                15 Pages
                                                        Wayne F. Jagow,
                                                                 Jagow, Niaga
                                                                        Niaga aa County
                                                                                 County Clerk                    Clerk: MKS
 VS.


 CITY OF NIAGARA
         NIAGARA FALLS, CITY OF
                             OF
 NIAGARA FALLS
 NIAGARA  FALLS WATER
                  WATER BOARD,
                        BOARD,
 COUNTY OFOFNIAGARA,
             NIAGARA, GLENN
                       GLENNSPRINGS
                             SPRINGS
 HOLDINGS,  INC., and
 HOLDINGS, INC.,  andCONESTOGA-
                      CONESTOGA-
 ROVERS
 ROVERS && ASSOCIATES,
           ASSOCIATES,

                              Defendants.
                              Defendants.



       The Plaintiffs,by
       The Plaintiffs, bytheir
                          theirattorneys,
                                 attorneys, Lippes
                                          Lippes   & Lippes,
                                                 & Lippes,    Richard
                                                           Richard      J. Lippes,
                                                                   J. Lippes,       Esq.,
                                                                              Esq., of    of counsel,
                                                                                       counsel,

and Christin
and ChristinMorris,
             Morris,for
                     fortheir
                          theirComplaint
                                Complaint  against
                                         against     the Defendants,
                                                 the Defendants, allegesalleges
                                                                          that: that:

                                     I. INTRODUCTION
                                     I.    INTRODUCTION

       1.           is an
               This is anaction
                          actiontotosecure
                                      secure  redress
                                           redress fromfrom Defendants
                                                        Defendants CITY CITY OF NIAGARA
                                                                        OF NIAGARA      FALLS
                                                                                    FALLS

(hereinafterreferred
(hereinafter referredto to
                         as as "Niagara
                            "Niagara     Falls"),
                                     Falls"), CITYCITY OF NIAGARA
                                                    OF NIAGARA    FALLS
                                                               FALLS    WATER
                                                                     WATER    BOARD
                                                                           BOARD

(hereinafterreferred
(hereinafter referredto to
                         as as "Water
                            "Water    Board"),
                                   Board"), THETHE COUNTY
                                                COUNTY    OF NIAGARA
                                                       OF NIAGARA     (hereinafter
                                                                  (hereinafter       referred
                                                                               referred

to as
   as"County"),
      "County"),GLENN
                 GLENNSPRINGS
                       SPRINGS HOLDINGS,
                              HOLDINGS,   INC.
                                        INC.    (hereinafter
                                             (hereinafter     referred
                                                          referred       to as "GSH"),
                                                                   to as "GSH"), and and

CONESTOGA-ROVERS&&ASSOCIATES
CONESTOGA-ROVERS   ASSOCIATES  (hereinafter
                             (hereinafter     referred
                                          referred to asto as "CRA"),
                                                         "CRA"),      seeking
                                                                 seeking

compensatory  and
compensatory and   punitive
                 punitive   damages
                          damages      for personal
                                  for personal       injuries,
                                               injuries,       lost quality
                                                         lost quality of life, of life, economic
                                                                               economic   losses, losses,
 Case 1:20-cv-00136-FPG-JJM Document 41-1 Filed 04/30/20 Page 3 of 16




    property value
and property value diminution,
                   diminution, as
                               as well
                                  well as equitable relief
                                                    relief to remediate the contamination of their

properties and establish a medical monitoring
                                   monitoring trust fund on their
                                                            their behalf,
                                                                  behalf, such damages
                                                                               damages arising

from Plaintiffs' exposure
                 exposure to
                          to hazardous
                             hazardous substances of
                                                  ofthe
                                                     the soil,
                                                         soil,air,
                                                               air, and
                                                                    and water
                                                                        water on,
                                                                              on, in
                                                                                   in and
                                                                                      and beneath
                                                                                          beneath

their property
      propertyand
               andhomes
                   homes which
                         which have
                               have caused exposure to the Plaintiffs of
                                                                      of such
                                                                         such hazardous

substances.

                                           II.   PARTIES
                                           II. PARTIES

       2.      The Plaintiff JOANN ABBO-BRADLEY,
                                   ABBO-BRADLEY, along
                                                 along with
                                                       with her
                                                            her infant
                                                                infant children DYLAN

J. BRADLEY, TREVOR A. BRADLEY and CHASE Q. BRADLEY, reside
                                                    reside at
                                                           at 911
                                                              911 90th Street, in

the City of
         of Niagara Falls, County of
                                  of Niagara, State of
                                                    of New
                                                       NewYork,
                                                           York, and
                                                                 and have
                                                                     have so
                                                                          soresided
                                                                             resided throughout
                                                                                      throughout

the allegations
    allegations contained in this Complaint.

       3.      The Plaintiffs, ZACHARY
                               ZACHARY and
                                       and MELANIE
                                           MELANIE HERR,
                                                   HERR, along
                                                         along with
                                                               with their
                                                                    their infant

children COLETON HERR and HEATHER
                          HEATHER HERR, reside at
                                               at 940
                                                  940 93I'
                                                      93I'dd Street, in the City of

Niagara Falls, County of
                      of Niagara, State of
                                        of New
                                           NewYork,
                                               York,and
                                                    and have
                                                        have so
                                                             so resided
                                                                resided throughout
                                                                         throughout the

allegations contained in this Complaint.

       4.      The Plaintiffs NATHAN
                              NATHAN E.
                                     E. and
                                        and ELENA
                                            ELENA KORSON,
                                                  KORSON, along
                                                          alongwith
                                                                with their
                                                                     their infant
                                                                           infant child,

LOGAN J. KORSON, resided at 905 92"d Street, in the City of Niagara Falls, County of
                            905 92'                                               of Niagara,

State of New York, throughout
         New York,  throughout the allegations
                                   allegations contained
                                               contained in
                                                          in this
                                                              this Complaint,
                                                                   Complaint, and until the time

they were recently forced to abandon their home and move
                                                    move to 8 Crescent Drive, in the Township

of New Cumberland,
of New Cumberland, State of Pennsylvania.

       5.      Defendant CITY OF NIAGARA FALLS
                                         FALLS isisaa municipal
                                                      municipal corporation
                                                                corporation of
                                                                            of the State

of New
of NewYork
       Yorkand
           and owns
               ownsand
                    and maintains
                        maintains certain sewers
                                          sewers within
                                                 within the City of
                                                                 ofNiagara
                                                                    Niagara Falls,
                                                                            Falls, from

which the contamination of the Plaintiffs' homes
                                           homes and
                                                 and property emanated. As
                                                     property emanated. As such,
                                                                           such, they
                                                                                 they are
                                                                                      are

responsible for
            for the
                the operation and
                              and maintenance
                                  maintenance of such sewers.



                                                 2
 Case 1:20-cv-00136-FPG-JJM Document 41-1 Filed 04/30/20 Page 4 of 16




        6.     The CITY OF NIAGARA
                           NIAGARA FALLS WATER BOARD is an agency
                                                           agency organized

under the laws
          laws of
               of the State of
                            of New
                               New York,              engaged in an ongoing
                                   York, and has been engaged       ongoing program of
                                                                            program of

maintenance and
            and refurbishment
                refurbishmentof   thesewers
                              of the  sewers within
                                             within the  City of
                                                     the City of Niagara
                                                                 Niagara Falls.

        7.     The COUNTY
                   COUNTY OF NIAGARAisisaamunicipal
                          OF NIAGARA      municipalcorporation
                                                    corporation organized
                                                                organized under
                                                                          under the

laws of
laws ofthe
        the State of New
            State of NewYork,
                         York, which
                               which upon
                                     upon information
                                          information and belief, is the owner
                                                                         owner of
                                                                               of certain
                                                                                  certain sewers

within the
       the City of
                of Niagara Falls, from which the contamination of
                                                               of the Plaintiffs'
                                                                      Plaintiffs'property
                                                                                  property and

homes has
homes has emanated.
          emanated. They
                    Theyare
                         are responsible
                             responsible for  the operation and maintenance of
                                          for the                           of such sewers.

       8.      GLENN SPRINGS HOLDINGS,
                             HOLDINGS, INC. is, upon
                                                upon information
                                                     information and belief, a

corporation organized
            organized under
                      underthe
                            thelaws
                                lawsof
                                    of the
                                        the State
                                            Stateof
                                                  of New
                                                     New York, and along
                                                                   along with Defendant

CONESTOGA-ROVERS
CONESTOGA-ROVERS &
                 & ASSOCIATES,
                   ASSOCIATES,manages,
                               manages,monitors
                                       monitorsand
                                                and maintains
                                                    maintainscertain
                                                              certain operations

concerning
concerning the "Love
               "Love Canal" contamination site,
                                          site, and any
                                                    any contamination arising from such
                                                                                   such site.

       9.      CONESTOGA-ROVERS & ASSOCIATES, is a consulting firm who, along with

      SPRINGS HOLDINGS,
GLENN SPRINGS HOLDINGS, INC.,
                         INC.,manages,
                              manages,monitors
                                       monitors and
                                                and maintains
                                                    maintains the "Love Canal"

contamination site, and any contamination emanating from that site.

                               III. GENERAL
                                     GENERALALLEGATIONS
                                             ALLEGATIONS

       10.
       10.     The homes of the Plaintiffs are located in proximity to an area in Niagara Falls

that was declared an emergency due to
                                   to the contamination emanating from the
                                                                       the former
                                                                           former Love
                                                                                  Love Canal
                                                                                       Canal

hazardous waste disposal site, and commonly
                                   commonly known
                                            known as the "Love
                                                         "Love Canal
                                                               Canal Emergency Declaration

Area," as well as located
                  located in
                           in proximity
                              proximity to
                                        to the
                                           the present
                                               present 70-acre Love
                                                               LoveCanal
                                                                    Canal containment
                                                                          containment area,

bounded by Bergholtz
           Bergholtz Creek on the north, 102nd
                                         102nd and 103"1
                                                   103rd Street on the east and southeast

                      Avenue on
respectively, Buffalo Avenue on the
                                the south, and 93"I
                                               93"1 Street on the west.

       11.
       11.     Upon the remediation of
                                    of the Love Canal
                                                Canal site,
                                                      site, in 1995 Defendant GSH and CRA

assumed responsibility for the ongoing
                               ongoing monitoring of the site.
                                                         site.



                                                3
 Case 1:20-cv-00136-FPG-JJM Document 41-1 Filed 04/30/20 Page 5 of 16




        12.
        12     The Water Board has
                               has been
                                   been engaged
                                        engaged in an
                                                   an 18
                                                      18 year program
                                                              program of
                                                                      of sewer repair, which

includes sewer replacement, root and debris
                                     debris removal,
                                             removal, trenching,
                                                       trenching, pipelining,
                                                                  pipelining, manhole

rehabilitation, leaky
rehabilitation, leaky joint
                      joint grouting,
                            grouting,cross
                                      cross connection
                                            connection identification
                                                        identification and
                                                                       and removal, and
                                                                                    and sewer
                                                                                        sewer line

upgrading.

       13.
       13.        January 11,
               On January 11, 2011,
                              2011, the Defendants, or their
                                                       their agents,
                                                             agents, employees,
                                                                     employees, representatives

or contractors
   contractors disturbed,
               disturbed,exposed,
                          exposed, and
                                   and discharged
                                       discharged contaminated
                                                  contaminated sediment
                                                               sediment during
                                                                        during an
                                                                               an excavation
                                                                                  excavation to

repair aa 50
repair    50 foot
             foot length
                  length of underground sanitary
                         of underground  sanitarysewer
                                                  sewerpiping
                                                        pipingalong
                                                               alongColvin
                                                                    Colvin Boulevard, just east
                                                                                           east of
                                                                                                of

96th Street in
            in Niagara
               Niagara Falls. The work
                       Falls. The work that took place on January
                                                          January 11,
                                                                  11, 2011,
                                                                      2011, discharged hazardous

chemicals, sometimes
chemicals, sometimesin
                     inaasudden
                          sudden and            manner, onto
                                 and accidental manner, onto and into the property and homes

of the Plaintiffs. Such
of                 Such chemicals included chlorinated
                        chemicalsincluded  chlorinated organic chemicals, halogenated
                                                                          halogenated

                 "signature"contaminants
hydrocarbons and "signature" contaminantsthat
                                          thatcan
                                               canbe
                                                   bedirectly
                                                      directly linked
                                                                linked to
                                                                        to the
                                                                           the Love Canal

Superfund                 non-aqueous phase
          Site, including non-aqueous
Superfund Site,                       phase liquids
                                             liquids ("NAPL"),    toxic chemical "stew"
                                                      ("NAPL"),aatoxic

historically associated with Love Canal.

       14.
       14.     After realizing the significance and
                                                and risk posed by the
                                                    risk posed    the presence
                                                                      presence of
                                                                               of the NAPL
                                                                                      NAPL

residue on the roadway and in the residential
                                  residential sewer
                                              sewer or
                                                    or drain
                                                       drainsystem,  the Defendants used a
                                                             system, the

                 inaa negligent
           truckin
"jetting" truck       negligent and careless
                                    careless manner,
                                             manner, with callous disregard for the health and
                                                     with callous

safety of nearby residences, including the claimants herein, and applied high pressure hoses
       of nearby                                                                       hoses to

wash the roadway and
                 and storm
                     storm drains,
                           drains, effectively                             even further
                                   effectively dispersing the contaminants even further onto

and into the property
             property and
                      and homes
                          homes of
                                of the Plaintiffs.

       15.
       15.     The Defendants allowed pressure to build in the sewer system,
                                                                     system, and          trench
                                                                             and left the trench

open for weeks, allowing
                allowing the  contaminants to continue to escape from the sewers and onto and
                          the contaminants

into the property
         property and
                  and homes
                      homes of
                            of the Plaintiffs.




                                                 4
 Case 1:20-cv-00136-FPG-JJM Document 41-1 Filed 04/30/20 Page 6 of 16




        16.
        16.                 of the actions
                As a result of     actions indicated,
                                            indicated, and
                                                       and in
                                                            in addition to contaminants
                                                                           contaminants that

apparently
apparently were already
                already present
                        present in
                                 in the
                                     thesewer
                                         sewer system
                                               system and surrounding
                                                          surroundingareas,
                                                                      areas,as
                                                                             aswell
                                                                               well as in, under

and at
and at the
       the surface
           surface of
                   of Plaintiffs' property and
                                           and homes,
                                               homes, these additional contaminants were

dispersed across an area several blocks
                                 blocks from
                                        from the site
                                                 site of
                                                      ofthe
                                                         the trench,
                                                              trench, and
                                                                      and further
                                                                          further contaminated the

environment by dispersing
               dispersing the contaminants into the air, water and
                                                               and into the ground of the

Plaintiffs' property
            property and homes
                         homes and surrounding neighborhood.

        17.
        17.     Even though workers in the excavated trench
                                                     trench realized
                                                            realized that
                                                                     thatthey
                                                                          theywere
                                                                              were dealing
                                                                                   dealing with

                                   Boulevard after workers tried
NAPL, and NAPL trailed down Colvin Boulevard               tried to
                                                                  to flush
                                                                     flush itit down sewers and

storm drains, thus
              thus further
                   furthercontaminating
                           contaminatingthe
                                         theproperty
                                             propertyand
                                                      andhomes
                                                          homesof
                                                                ofthe
                                                                   thePlaintiffs,
                                                                      Plaintiffs, nevertheless,
                                                                                  nevertheless,

the Defendants failed to warn the
                              the residents
                                  residents of
                                            of the
                                               the neighborhood,
                                                   neighborhood, including
                                                                 including the
                                                                           the Plaintiffs,
                                                                               Plaintiffs, of the

toxic nature of the substances to which the Plaintiffs had been exposed,
                                                                exposed, failed
                                                                         failed to
                                                                                 to report
                                                                                     report the

presence of
         of hazardous
            hazardous contaminants to the appropriate
                                          appropriate authorities,
                                                      authorities,and
                                                                   andfailed
                                                                       failedto
                                                                              tofollow
                                                                                 follow

appropriate
appropriate procedures
            procedures to
                        to eliminate additional
                                     additional hazards
                                                hazards to
                                                        to the
                                                           the Plaintiffs.
                                                               Plaintiffs.

       18.
       18.     Therefore, the Plaintiffs were
                                         were directly
                                              directly exposed to the chemicals indicated herein

through the tortious
through the tortiousacts
                     acts of
                          of the
                             the Defendants,
                                 Defendants, and
                                             andcontinue
                                                 continue to
                                                           to be
                                                              be so
                                                                 so exposed through the failure
                                                                                        failure of
                                                                                                of

the Defendants to warn the Plaintiffs of
                                      of the risks inherent
                                                    inherentin
                                                             insuch
                                                                suchexposure.
                                                                     exposure. Indeed, the

Defendants have, at various times, indicated to the Plaintiffs that
                                                               that the
                                                                     the exposure
                                                                         exposure to
                                                                                   to these
                                                                                      these chemicals
                                                                                            chemicals

would not harm their health,
                     health, and
                             and that
                                  thatititwas
                                          wassafe
                                              safe to
                                                    to continue
                                                       continue to live
                                                                   live in
                                                                        in their homes,
                                                                                 homes, and
                                                                                        and that

Plaintiffs need take no precautions
                        precautions concerning
                                    concerningthe
                                               thechemicals
                                                   chemicals to
                                                              to which
                                                                 which they
                                                                       they have
                                                                            have been exposed.

       19.
       19.     Defendants knew or should have known
                                              known that the sewers
                                                             sewers at issue herein were

sagging, dipping
sagging, dipping or
                 or corroded, either as a result of
                                                 of age or other natural
                                                                 natural forces,
                                                                          forces, chemical
                                                                                  chemical corrosion,

or
or the
   the presence
       presence of
                of NAPL lodged in the sewers.




                                                  5
 Case 1:20-cv-00136-FPG-JJM Document 41-1 Filed 04/30/20 Page 7 of 16




        20.
        20                             to act in a reasonable manner
                 The Defendants failed to                     manner after
                                                                     afterspecific
                                                                           specific

recommendation or general scientific
                          scientific knowledge
                                     knowledgerequired
                                               required that
                                                        that Defendants
                                                             Defendants inspect,
                                                                         inspect,repair
                                                                                  repair and

remediate low-lying
          low-lying sewage
                    sewagelines  withinthe
                           lineswithin  theareas
                                            areasnearby
                                                  nearby the Plaintiffs' property
                                                         the Plaintiffs' property adjacent
                                                                                  adjacent to the

Love Canal containment area, for the
                                 the specific
                                     specific reason that contaminants
                                                          contaminants might
                                                                       might exist or

accumulate within them and find there way to the surface or into the residences in
                                                                                in those areas,

including the property
including              and homes
              property and homes owned
                                 owned and occupied by the Plaintiffs.
                                       and occupied

        21.      As
                 As a result
                      result of
                             of the failure of
                                            of Defendants
                                               Defendants to
                                                          to inspect,
                                                             inspect, repair               sewage
                                                                      repair and remediate sewage

pipes as
pipes as recommended, and as result
                             result of
                                    of the negligent, grossly negligent, careless
                                       the negligent,                    careless and
                                                                                  and reckless

handling of
         of the toxic                 January 11,
                toxic sediment at the January  11, 2011
                                                   2011 excavation, Plaintiffs were continuously

exposed during
exposed during their entire occupation of the homes    toxic contaminants
                                              homes to toxic contaminants from the Love Canal,

and as a result, have each become ill,
                                  ill,have
                                       have suffered
                                            sufferedpermanent
                                                     permanent and severe
                                                                   severe injury,
                                                                           injury, and have

incurred and will
incurred and                    incur additional
             will in the future incur additional expenses
                                                 expenses for medical and other care.

        22.      As
                 As a further result of
                      further result of the failure of
                                                    of Defendants
                                                       Defendants to
                                                                  to inspect,
                                                                      inspect,repair
                                                                               repair and
                                                                                      and remediate

sewage pipes
sewage pipes as
             as recommended,
                recommended, and as a result
                                      result of the use by Defendants of polyvinyl chloride

("PVC") pipe to
             to replace
                replace underground
                        underground pipes during and after
                                                     after the
                                                           the original remediation process,

although Defendants
         Defendants knew
                    knewor
                         or should
                            should have
                                   have known
                                        knownthat
                                              that the
                                                    the toxic
                                                        toxiccontaminants
                                                              contaminantspresent
                                                                          present in
                                                                                   in the
                                                                                      the area,

    particularlyany
and particularly anyNAPL,
                    NAPL, were
                          were unusually
                               unusuallycorrosive
                                         corrosive and
                                                   andwould
                                                       would cause
                                                             cause PVC
                                                                   PVC to
                                                                       to rapidly
                                                                          rapidly

deteriorate and
            and leak,
                leak, to the property
                             propertyand
                                      andhomes
                                         homes of
                                               of the Plaintiffs have become
                                                                      become contaminated
                                                                             contaminated by

toxic
toxic chemicals
      chemicalsrendering
                rendering the
                          the homes
                              homes virtually
                                    virtually unsalable,
                                              unsalable, such
                                                         such that
                                                              that the Plaintiffs
                                                                       Plaintiffs have suffered

economic loss.

        23.    Each of the municipal Defendants has been notified of this lawsuit by the service

of a Notice
     Notice of
            ofClaim
               Claimpursuant
                    pursuant to Section 50 of
                                           of the
                                              the General                      State of
                                                  General Municipal Law of the State of New
                                                                                        New

York.



                                                   6
 Case 1:20-cv-00136-FPG-JJM Document 41-1 Filed 04/30/20 Page 8 of 16




                         FIRST CAUSE OF ACTION - NEGLIGENCE

        24.        allegationscontained
               The allegations containedininparagraph
                                             paragraph "1" through
                                                           through"23"
                                                                   "23" inclusive
                                                                         inclusive are hereby

                            forth herein.
realleged as more fully set forth

        25.               knew or should have known of
               Defendants knew                                      of toxic
                                                    of the presence of toxicand
                                                                             and hazardous
                                                                                 hazardous

chemicals within the
chemicals within  the sewer
                      sewersystem
                            systemas
                                   asalleged
                                      allegedherein,
                                              herein,and
                                                      andthat
                                                          thatthe
                                                               the manner
                                                                   manner in
                                                                          in which
                                                                             which the
                                                                                   the trench
                                                                                       trench

was opened and
was opened and the toxic
                   toxic chemicals
                         chemicalswere
                                   wereflushed
                                        flushedthroughout
                                                throughout the
                                                           the neighborhood
                                                               neighborhood presented
                                                                            presented a

serious risk of
serious risk    injury to persons and property
             of injury                property due
                                               due to
                                                    to the
                                                        the likelihood
                                                             likelihood of contamination to the

surrounding areas.

        26.               knew or
               Defendants knew or should
                                  should have
                                         haveknown
                                              known that
                                                     that proper monitoring needed to take

place of
place ofthe
         the presence
             presenceof
                      ofthe
                         thehazardous
                            hazardous substances
                                      substances in
                                                  in the
                                                     the sewer
                                                         sewer system,
                                                               system,and
                                                                       andthat
                                                                           that hazardous

chemicals were present
chemicals were present and
                       and leaking
                            leaking from
                                     from the
                                           the sewer
                                               sewersystem,
                                                     system,and
                                                             andfurther
                                                                 further that the sewer pipes had

deteriorated and
deteriorated and were
                 were leaking
                      leaking hazardous
                              hazardous materials
                                        materialsand
                                                  andchemicals,
                                                      chemicals,including
                                                                 includingNAPL.
                                                                          NAPL. Therefore,

                    sewer system
any work within the sewer systemrequired
                                 required the
                                          the utmost
                                              utmost due care to assure that the chemicals

would not be
would not be dispersed
             dispersed throughout
                       throughout the
                                  the neighborhood and
                                                   and contaminate the property and
                                                                                and homes
                                                                                    homes of

nearby residents, including the Plaintiffs.

       27.     Despite the fact that Defendants knew or should
                                                        should have
                                                               have known of the presence of

these hazardous chemicals, Defendants negligently,
                                      negligently, carelessly
                                                   carelessly and
                                                              and recklessly
                                                                  recklessly disturbed,
                                                                             disturbed,

discharged and flushed these chemicals, sometimesin
                             chemicals, sometimes inaasudden
                                                       sudden and
                                                              and accidental
                                                                  accidental manner,
                                                                             manner,

throughout the
throughout  the neighborhood
                neighborhood and
                             andonto
                                 ontoand
                                      andinto
                                          intothe
                                               thehomes
                                                   homesof
                                                         ofthe
                                                            thePlaintiffs.
                                                                Plaintiffs. Defendants'

negligence, carelessness
negligence, carelessness and recklessness consisted of the following:

               a. Failure
                   Failuretotoproperly
                               properlymonitor
                                       monitorthe
                                               thechemicals
                                                   chemicalsininthe
                                                                 theLove
                                                                    LoveCanal
                                                                         Canalcontainment
                                                                               containment area,




                                                  7
Case 1:20-cv-00136-FPG-JJM Document 41-1 Filed 04/30/20 Page 9 of 16




         b. Failure to properly test for chemicals within the sewer system, and in the

                                        pipe lay, to determine whether hazardous
            ground upon which the sewer pipe

            chemicals were present so that heightened safety measures could be applied;

         c. By not having proper protocols in
                                           in place
                                              place to deal with
                                                            with hazardous materials if

                            as work
            they were found as work was being undertaken in
                                                         in the sewer
                                                                sewer system;
                                                                      system;

         d. By improperly allowing the chemicals to leave the sewer system and flushed

                                       and homes
            into and onto the property and homes of
                                                 of the Plaintiffs;

         e. By allowing the hazardous chemicals to contaminant the air, soil and water in

            the surrounding area, including the
                                            the property and homes of the Plaintiffs;

         f. By taking no action to abate or otherwise stop the pollution and contamination

            of the surrounding area, including the property and homes of the Plaintiffs;

         g. By improperly replacing certain
         g.                         certain pipes
                                            pipes with "PVC"
                                                       "PVC" piping which the

            Defendants knew or should have known would deteriorate upon contact with

            the chemicals at issue herein;

         h. By failing to advise the Plaintiffs of the risks and safety hazards of being

            exposed to the NAPL chemicals and other hazardous substances as indicated

            herein;

         i. By falsely advising the Plaintiffs that such continuing exposure is safe and

            would cause no adverse health effects to them;

         j. By acting in such a manner as to cause toxic and hazardous substances to be

            released to or otherwise enter the environment;
                                               environment;
Case 1:20-cv-00136-FPG-JJM Document 41-1 Filed 04/30/20 Page 10 of 16




                k. By
                    Byfailing
                       failingtototake,
                                   take,implement
                                         implement or
                                                   or use proper and adequate control measures to
                                                      use proper

                   minimize the contamination of water, soil, and
                                                              and air with toxic and hazardous

                   substances;

               I. By
                   Byfailing
                      failingtotoobserve
                                  observeaccepted
                                          acceptedrelevant  industry standards
                                                   relevantindustry  standards in the
                                                                                  the operation,

                   maintenance and refurbishment
                                   refurbishment of
                                                 of the City sewer
                                                             sewer system, and the handling of

                   the toxic substances as alleged herein;

               m. By
                  By improperly
                     improperly entrusting
                                entrusting the operation, maintenance and refurbishing of the

                   sewer system to persons not able. competent or adequately trained to handle

                   such operations correctly upon the discovery of hazardous chemicals within

                   the sewer system.

       28.     Defendants negligence, carelessness or recklessness as set forth herein, directly

and proximately caused the harm suffered by Plaintiffs, including harm to their persons, property

                                                    monitoring of the contamination created by
and economic security, including the cost of future monitoring

release of hazardous and toxic substances as well as the need for future monitoring of their health
                                             well as

due to the increased risk of
                          of adverse health effects in the future.

       By reason of the foregoing, Plaintiffs have been damaged by Defendants and request

relief as more fully set forth in the ad damnum clause of this Complaint.

                             SECOND CAUSE
                             SECOND       OFACTION
                                    CAUSE OF ACTION—
                                                   —
                          ABNORMALLY DANGEROUS ACTIVITY


       29.     The allegations contained in paragraph "1"
                                                      "1" through "28"
                                                                  "28" inclusive are hereby

realleged as more fully set forth herein.

       30.     Since Defendants knew or should have known that the sewer system upon which

they were working was in close proximity to the Love Canal containment area, they therefore



                                                  9
Case 1:20-cv-00136-FPG-JJM Document 41-1 Filed 04/30/20 Page 11 of 16




knew or should have known that there
                               there was
                                     was aa likelihood
                                            likelihood that hazardous
                                                            hazardous chemicals
                                                                      chemicals would be

present and
        and had thepotential
            hadthe potentialto bereleased
                             tobe              anywork
                                  releasedififany workwas  done within
                                                       was done within the
                                                                       the sewer
                                                                           sewer system, and

further
furtherthat  thenearby
        thatthe         neighborhoodconsisted
                 nearbyneighborhood           of numerous residential
                                     consistedof          residential properties, including
                                                                                  including the

property and homes
property and       of the Plaintiffs herein, the maintenance and refurbishment
             homes of                                            refurbishment of
                                                                               of the sewer
                                                                                      sewer

system was
       was an
           an abnormally dangerous activity.

       31.     Because Defendants engaged
               Because Defendants         in an abnormally dangerous activity,
                                  engaged in                         activity, it owed the

             of care to the Plaintiffs, which
highest duty of                               each Defendant
                                        which each Defendant breached,
                                                             breached, thereby proximately

causing injury to Plaintiffs,
                  Plaintiffs, as
                              as more particularly described herein.
                                 more particularly

       32.     Defendants' activities presented a high degree of risk of
                                                              of risk    harm to the person and
                                                                      ofharm

                                   harm has caused significant injury to Plaintiffs.
properties of Plaintiffs, and such harm

       33.            extent that Defendants may have used reasonable care in its operations, it
               To the extent

was unable to eliminate the risk of                                     of reasonable
                                 of contamination through such exercise of reasonable care.

       34.     The operation, maintenance and refurbishment
                                              refurbishment of                 nearby a
                                                            of aa sewer system nearby

                                              known that
hazardous waste containment site where it was known that hazardous substances were contained,

is not a matter of common usage, and
                   common usage, and the                 the Defendant
                                     the manner in which the Defendant attempted to maintain

and refurbish the
              the sewer        in this
                  sewer system in this populated area isisand
                                       populated area     and was
                                                              wasinappropriate.
                                                                  inappropriate.

       35.     As          of the Defendants engaging
               As a result of                          in such
                                             engaging in       abnormally dangerous activities,
                                                          such abnormally

Plaintiffs sustained injury and
                            and suffered
                                suffered losses.
                                         losses.

       By
       By reason
          reason of
                 of the foregoing, Plaintiffs
                    the foregoing, Plaintiffs have
                                              have been
                                                   beendamaged
                                                        damaged by Defendantsand
                                                                byDefendants and request
                                                                                 request

relief as more fully set
relief               set forth        ad damnum clause
                         forth in the ad               ofthis
                                                clause of this Complaint.




                                                   10
Case 1:20-cv-00136-FPG-JJM Document 41-1 Filed 04/30/20 Page 12 of 16




                   THIRD
                   THIRD CAUSE
                         CAUSE OF ACTION—
                               OF ACTION — GROSS
                                           GROSS NEGLIGENCE
                                                 NEGLIGENCE

        36.         allegations contained
                The allegations containedin paragraph "1" through "35"
                                          inparagraph             "35" inclusive
                                                                        inclusive are hereby

                  fully set
realleged as more fully set forth
                            forth herein.

        37.                                             recklessly and wantonly negligent and
                The actions of Defendants were grossly, recklessly

were done with utter
               utter disregard
                     disregard for
                               for the
                                    the health,
                                        health,safety,
                                                safety, well-being and rights of the Plaintiffs and

          warrant aasubstantial
therefore warrant    substantialaware
                                 awareof
                                      of punitive
                                         punitive damages.

        By reason of     foregoing, Plaintiffs
                  of the foregoing, Plaintiffs have
                                               have been damaged by
                                                    beendamaged  by Defendants
                                                                    Defendantsand
                                                                               and request
                                                                                   request

relief as
relief as more fully set
                     set forth
                         forth in the ad
                                      ad damnum clause of
                                                       of this Complaint.

                   FOURTH CAUSE OF
                                OF ACTION: PRIVATE NUISANCE
                                   ACTION: PRIVATE

        38.
        38         allegationscontained
               The allegations containedin
                                         inparagraph
                                           paragraph "1" through "37"
                                                                 "37" inclusive
                                                                      inclusive are hereby

          as though more fully set
realleged as                   set forth
                                    forth herein.

        39.    The acts and omissions of Defendants
                            omissions of Defendants as
                                                    asalleged
                                                       allegedin
                                                               inthis
                                                                  thisComplaint
                                                                      Complaint created
                                                                                created a

private nuisance through substantial and unreasonable interference
                                                      interference with
                                                                   with the
                                                                        the use and
                                                                                and enjoyment of

Plaintiffs' property.
Plaintiffs' property.

        40.    Said nuisance continues
                             continues to this day,
                                               day, and is
                                                        is likely
                                                           likely to
                                                                   tocontinue
                                                                     continue into
                                                                               intothe
                                                                                    the future
                                                                                        future

without the
        the issuance
            issuance of
                     ofan
                        an abatement
                           abatement order.
                                     order.

        By reason of
        By        of the
                     the foregoing,
                         foregoing, Plaintiffs
                                    Plaintiffs have
                                               have been
                                                    beendamaged
                                                         damaged by
                                                                 by Defendant
                                                                    Defendant and
                                                                              and request relief

        fully set
as more fully set forth in the ad
                               ad damnum clause of this Complaint.
                                                of this

                          FIFTH CAUSE
                          FIFTH CAUSE OF
                                      OF ACTION:
                                         ACTION: TRESPASS

        41.        allegations contained
               The allegations contained in  paragraph "FIRST'
                                          in paragraph         through "40"
                                                       "FIRST' through "40" inclusive are

hereby realleged as though more fully set forth herein.

        42.    Through the acts and omissions
                           acts and omissions of Defendants as            this Complaint,
                                                            as alleged in this Complaint, the

Defendants have
Defendants have intentionally
                intentionally taken
                              taken actions
                                    actions which
                                            whichhave
                                                  havecaused
                                                       causedcontamination
                                                              contaminationto
                                                                            tospread
                                                                               spread from the



                                                    11
                                                    1I
Case 1:20-cv-00136-FPG-JJM Document 41-1 Filed 04/30/20 Page 13 of 16




sewer systemand
sewer system and their
                  their property
                        property to the property and homes
                                                     homes of the Plaintiffs herein,
                                                                             herein, and trespass

         Plaintiffs' property
upon the Plaintiffs' property and their homes.

        43.     Said trespass continues to this day and
                                                    and is likely to continue into
                                                                              into the
                                                                                   the future unless

           issues an
this Court issues an order
                     order of
                           of abatement.

        By reason of
        By        of the
                     the foregoing,
                         foregoing,Plaintiffs
                                    Plaintiffs have
                                               havebeen
                                                    been damaged
                                                         damaged by
                                                                 by Defendants
                                                                    Defendantsand
                                                                               and request
                                                                                   request

relief as
relief as more fully
               fully set
                     set forth
                         forth in the ad
                                      ad damnum clause of
                                                       of this Complaint.

                   SIXTH CAUSE OF
                               OF ACTION: EQUITABLE RELIEF:
                                  ACTION: EQUITABLE
                  MEDICAL MONITORING AND INJUNCTIVE
                                           INJUNCTIVE RELIEF

        44. - The
               Theallegations   containedininparagraph
                              contained
                    allegations               paragraph"1"
                                                        "1"through
                                                            through "43" inclusive
                                                                         inclusive are
                                                                                   are hereby

          as though
realleged as though more fully set
                               set forth
                                    forth herein.

        45.    The monitoring for the possible level of
                                      possible level ofcontamination
                                                        contamination of
                                                                      of air,
                                                                         air, soil
                                                                              soil and
                                                                                   and water,
                                                                                       water, and

               of potential
the monitoring of potential adverse
                            adverse health effects  from exposure
                                           effects from  exposure to
                                                                  to contaminated air, soil, and

water is necessary
         necessary to
                   to protect
                      protect Plaintiffs
                              Plaintiffs from harm which may result from Defendants' acts and

omissions  relating to
omissions relating  to the
                        the release
                            release into
                                     into the
                                           the environment
                                               environment of toxic and
                                                           of toxic and hazardous
                                                                        hazardous substances as

hereinabove alleged.

       46.      Because of
                Because of the
                           the latent
                                latent nature
                                       nature of health injuries caused
                                                                 caused by exposure to the

hazardous and toxic substances alleged
              toxic substances alleged herein,
                                       herein,Plaintiffs
                                               Plaintiffsrequest
                                                          request that
                                                                  that a medical
                                                                         medical trust
                                                                                 trust fund be

established to
established to monitor
               monitor their
                       their health caused by the increased
                                                  increased risk of
                                                                 of injury, so as
                                                                               as to
                                                                                  to detect injuries

                possible date
at the earliest possible date in order ameliorate the
                                                  the consequences of those injuries.

       47.     The exposure to the contaminants alleged herein by Plaintiffs have increased the

risk of diseasecaused
     of disease caused by
                       bysuch
                          such exposure,
                               exposure,and
                                         and have
                                             haveplaced
                                                  placed the
                                                          the Plaintiffs
                                                              Plaintiffs to
                                                                         to aa real
                                                                               real and
                                                                                    and

unspeculative increased risk
                        risk of such disease in the future.
                                                    future. The costs
                                                                costs of
                                                                      ofsaid
                                                                         said monitoring
                                                                              monitoring should

         by Defendants
be borne by Defendants inasmuch
                       inasmuch as
                                as the
                                   the injuries to
                                                to the Plaintiffs all resulted from the release of

toxic and
toxic and hazardous
          hazardous substances hereinabove alleged
                                           alleged and
                                                   and the resulting contamination of their

                                                    12
Case 1:20-cv-00136-FPG-JJM Document 41-1 Filed 04/30/20 Page 14 of 16




property and
property andhomes
             homeswas
                  wascaused
                      causedby
                            byDefendants'
                               Defendants' negligence
                                           negligence and recklessness as hereinabove

alleged.

        48.     Plaintiffs therefore seek equitable relief in the form of   medical trust
                                                                       of a medical trust fund to

provide for continuing monitoring of
                                  of the air, soil and water, and continued monitoring for

adverse health effects, under Court supervision,
               effects, under       supervision, and to further order
                                                                orderthat
                                                                      thatDefendants
                                                                          Defendants pay
                                                                                     pay all
                                                                                         all costs

for said monitoring.

        49.    Plaintiffs further request
                                  request that
                                           that this
                                                 this Court issue an immediate injunction ordering
                                                      Courtissue

the clean-up of the toxins and hazardous substances released or otherwise caused to
                                                                                 to contaminate
                                                                                    contaminate

    property and
the property andhomes
                 homes of
                       of the Plaintiffs as hereinabove alleged, and to abate the nuisance and

trespass that
         that have
              have been
                   been caused
                        caused by the Defendants.
                                      Defendants.

        By reason of the foregoing, Plaintiffs have
                                               have been
                                                    been damaged by Defendants
                                                                    Defendants and
                                                                               and request
                                                                                   request

relief as
relief as more fully
               fully set forth in the ad damnum clause of this Complaint.

  PRAYOR FOR PUNITIVE DAMAGES AGAINST
                               AGAINST DEFENDANTS GLENN SPRINGS
          HOLDING, INC., CONESTOGA-ROVERS && ASSOCIATES
                 AND NIAGARA FALLS WATER BOARD


        50.
        50         allegations contained
               The allegations contained in
                                          inparagraph
                                            paragraph "1"
                                                      "1" through
                                                          through"49"
                                                                  "49" inclusive
                                                                        inclusive are hereby

realleged as though more fully set forth herein.

        51.    The conduct of Defendants, GSH,
                           of Defendants, GSH,CRA
                                               CRA and
                                                   and Water
                                                       Water Board, in
                                                                    in assuring the

Plaintiffs that they are at
Plaintiffs               at no
                            no risk
                               risk of
                                    of harm
                                       harmto
                                            to their
                                                their health
                                                      healthand
                                                             andsafety,
                                                                 safety,when
                                                                        when they knew or should

have known that exposure
                exposure to
                          to the
                             the toxic
                                 toxic chemicals as alleged
                                       chemicals as alleged herein
                                                            herein in
                                                                   in fact
                                                                      fact put
                                                                           put the
                                                                               the Plaintiffs at

significant risk of injury
                    injury and
                           and disease,
                               disease, was
                                        was done with the intention of attempting to avoid

litigation and to be held responsible for the contamination of
                                                            of the Plaintiffs'
                                                                   Plaintiffs' property
                                                                               property and home,

and the exposure of
                 of the Plaintiffs to such
                                      such hazardous chemicals,
                                                     chemicals,and
                                                                and was
                                                                    wasdone
                                                                        donewith
                                                                            withutter
                                                                                 utter disregard
                                                                                       disregard

to the potential adverse health
                         health effects
                                effects that
                                        that could
                                             could ensue.

                                                   13
Case 1:20-cv-00136-FPG-JJM Document 41-1 Filed 04/30/20 Page 15 of 16




        52.      As a result of these activities as alleged hereinabove, Plaintiffs are entitled to

recover punitive damages in a substantial amount, to be later assessed
                                                              assessed by the finder of fact.

                                            Al) DAMNUM

        As a consequence of the wrongful acts and omissions of Defendants, Plaintiffs suffered

injuries and damages, including, but not limited to the following:

                 a.     Compensatory damages for Plaintiffs' health injuries due to the exposure

to the hazardous and toxic substances as alleged above in the amount of ONE HUNDRED

MILLION ($100,000,000.00) DOLLARS;

                 b.     The diminution of value of real estate belonging to the Plaintiffs in the

amount of SIX HUNDRED THOUSAND ($600,000.00) DOLLARS;

                 c.     Compensatory damages for Plaintiffs due to their lost quality of life in the

amount of TEN MILLION ($10,000,000.00) DOLLARS;

                 d.     Costs of a continuing monitoring program designed to monitor the health
                        Costs of

effects of exposure to the hazardous and toxic substances discharged or otherwise released into

the environment and to monitor the contamination of air, soil and water resulting therein as well

as a medical monitoring trust fund to monitor the health of the Plaintiffs in the amount of

THREE MILLION ($3,000,000.00) DOLLARS;

                 e.     An amount of punitive damages to be determined the trier of fact;

                 f.
                 f.     Appropriate counsel fees and expenses incurred in
                                                                       in connection with the

litigation of this matter;

                 g.
                 g.     Such other and further relief as the Court may determine to be just, proper

and equitable.




                                                   14
Case 1:20-cv-00136-FPG-JJM Document 41-1 Filed 04/30/20 Page 16 of 16




 DATED:    Buffalo, New York
           April 10, 2012

                                     Yours, etc.,


                               By:
                                     Richard J. Lippes, Esq., Of Counsel
                                     LIPPES & LIPPES
                                     1109 Delaware Avenue
                                     Buffalo, New York
                                                   York 14209
                                     Telephone: (716) 884-4800

                                     Christin Morris, Esq.
                                     8313 West Point Drive
                                     MfAirTherst,
                                     East          Ncw-Yott 14051
                                        -Amherst, New-To&
                                     (716) 741-8555
                                     (716)

                                     Attorneys for Plaintiffs




                                       15
